Citation Nr: 1015664	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-29 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to restoration of service connection for 
prostate cancer.

2.  Entitlement to restoration of special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1945 to July 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that severed service connection 
for prostate cancer and SMC for loss of use of a creative 
organ, both effective from April 1, 2006.

The Veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

At the time of his March 2010 hearing, the Veteran raised the 
issue of entitlement to service connection for frostbite.  
The Veteran also raised the issue of service connection for 
skin cancer, which the Board observes has been previously 
denied.  As these issues are not properly before the Board, 
they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has not established clear and unmistakable error 
in the grant of service connection for prostate cancer.

2.  The RO has not established clear and unmistakable error 
in the grant of special monthly compensation (SMC) under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
loss of use of creative organ.


CONCLUSIONS OF LAW

1.  Service connection for prostate cancer is restored.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3105, 3.303, 3.309, 3.311 (2009).

2.  SMC on account of loss of use of creative organ is 
restored.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.350(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Given the fully 
favorable decision, contained herein, no discussion of the 
VCAA is necessary.

Service connection for prostate cancer and SMC for loss of 
use of a creative organ was established by a February 2004 
rating determination.  The RO indicated that prostate cancer 
was a condition associated with exposure to radiation, and 
the Veteran was present in Japan, approximately 30 miles from 
Nagasaki from late October to November 4, 1945.  He was also 
present in Nagasaki for one day during that timeframe.  It 
was noted in the rating decision that prostate cancer was 
granted as a presumptive condition due to radiation exposure 
to the occupying forces of Hiroshima and Nagasaki.  SMC based 
on the loss of use of a creative organ was granted because 
the evidence of record established that, following the 
Veteran's biopsy in May 2003, he was immediately started on a 
medication, which causes suppression of the testes.

However, service connection for prostate cancer and loss of 
use of a creative organ was ultimately severed by the January 
2006 rating decision.

The matter before the Board is not the Veteran's entitlement 
to service connection for prostate cancer and entitlement to 
SMC based on loss of use of a creative organ.  Rather, the 
issue is whether the RO's decision to sever the Veteran's 
service connection and SMC in 2006 was proper.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Graves v. Brown, 6 Vet. App. 166 (1994).

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed Veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a Veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.

The diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) do not include prostate 
cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes all forms of cancer, including prostate cancer.  
38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

Regarding the substantive criteria for severing service 
connection for a disability, the Court has held that 
38 C.F.R. § 3.105(d) places the same burden of proof on VA 
when it seeks to sever service connection as 38 C.F.R. 
§ 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  Baughman, 1 
Vet. App. at 566.

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Therefore, based on the foregoing, the Board must determine, 
on the basis of all the evidence of record, whether the 
February 2004 rating decision was clearly and unmistakably 
erroneous in granting service connection for prostate cancer 
and SMC for the loss of use of a creative organ as residuals 
of treatment for prostate cancer.  

As noted above, there are three avenues for establishing 
service connection for diseases associated with radiation 
exposure.  In evaluating the evidence of record and the 
February 2004 RO rating decision, the Board finds that the 
RO's determination that the Veteran's prostate cancer should 
be presumptively service connected under 38 C.F.R. 
§ 3.309(d)(2) was an incorrect application of the law.  The 
RO correctly determined that the Veteran is considered a 
radiation-exposed veteran, due to his service as a part of 
the occupation of Hiroshima or Nagasaki, Japan, by the United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  
The evidence established that the Veteran spent at least one 
day in Nagasaki during that time period.  However, prostate 
cancer is not a disease specific to radiation-exposed 
veterans.  38 C.F.R. § 3.309(d)(2).  Therefore, the award of 
service connection for prostate cancer, for this Veteran, 
under this theory of entitlement, was a misapplication of the 
law.

However, the Board must evaluate all theories of entitlement 
to determine whether CUE is present in the award of service 
connection for prostate cancer.

In conjunction with his request for service connection, the 
Veteran was afforded a VA genitourinary examination in 
September 2003.  A diagnosis of prostate cancer was rendered 
at that time.  The examiner indicated that the Veteran had 
prostate cancer by history and documentation.  He noted that 
the Veteran had just finished his treatment of radiation 
therapy.  The examiner stated that, since the Veteran was 
exposed to radiation back in July 1945, there was a 
correlation between radiation exposure and multiple cancers.  
The examiner noted that the Veteran had multiple cancers, 
including bowel cancer, and infertility, which all could be 
related to radiation exposure.  The examiner stated that at 
this point, it was only fair to say that the Veteran's 
illness could be due, at least partially, to radiation 
exposure.  

In an April 2005 letter, the Defense Threat Reduction Agency 
(DTRA) indicated that it was assuming that the Veteran was 
present in Nagasaki for one day.  It indicated that assuming 
the worst case scenario, the combined external and internal 
doses to the prostate from inhalation and ingestion from 
contaminants were as follows:  Total external gamma dose:  
.003 rem, upper bound total external gamma dose .009; 
internal committed dose to the prostate:  .0003 rem, upper 
bound committed dose to the prostate .003 rem; and combined 
total prostate dose  .0033 rem, upper bound committed total 
prostate dose < 1 rem.  DTRA also stated that none of the 
troops participating in the occupation of Japan received a 
dose from neutron radiation.  

In an October 2005 report, the Chief Public Health and 
Environmental Hazards Officer noted the findings in the April 
2005 DTRA report.  She indicated that the sensitivity of the 
prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  She noted that 
the NIOSH IREP was utilized to estimate the likelihood that 
exposure to ionizing radiation was responsible for the 
prostate cancer.  In accordance with guidance on using the 
NIOSH IREP, the cancer model for all male genitalia was used.  
The computer software calculated 99 percentile values the 
probability of causation of 1.32 percent and 1.35 percent, 
depending on when the dose was entered as acute or chronic.  
In light of the above, it was the Chief's opinion that it was 
unlikely that the Veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  

In an October 2005 opinion, the Director of Compensation and 
Pension Service indicated that the Veteran's claims folder 
had been reviewed for an opinion concerning the relationship 
between exposure to ionizing radiation in service and the 
subsequent development of prostate cancer.  The Director 
noted the findings in the October 2005 report from the Chief 
Public Health and Environmental Hazards Officer.  She stated 
that as a result of that opinion, and following a review of 
the evidence in its entirety, it was her opinion that there 
was no reasonable possibility that the Veteran's prostate 
cancer was as a result of his exposure.  

With regard to § 3.311, the Board notes that prostate cancer 
is a radiogenic disease under 38 C.F.R. § 3.311; and 
development was undertaken in accordance with that 
regulation.  

Dose estimates and opinions obtained with regard to the 
claimed radiation exposure as required by 3.311 were against 
the claim.  The VA Chief Public Health and Environmental 
Hazards Officer, who is a physician, indicated that, based 
upon the dose estimates reported, it was unlikely that the 
Veteran's prostate cancer could be attributed to his 
radiation exposure.  Likewise, the opinion from the Director 
of Compensation and Pension Service considered the evidence 
in its entirety, including the dose estimate and time lapse 
between exposure and onset of the disease, and concluded 
there was no reasonable possibility that the Veteran's 
prostate cancer resulted from radiation exposure in service.

As it relates to Combee, the Board will evaluate whether 
there is CUE with regard to determining whether the Veteran's 
prostate cancer is, in any other way, related to his service, 
including his radiation exposure.  

The Board now turns to the opinion given by the July 2003 VA 
examiner, who indicated that the Veteran's prostate cancer 
could be related to radiation exposure.  While this opinion 
is certainly not as detailed, elaborate, or thoroughly 
researched as those provided by the Chief Public Health and 
Environmental Hazards Officer and the Director of 
Compensation and Pension, the July 2003 VA examiner appears 
to have reviewed the claims file, examined the Veteran, 
referenced another cancer for which the Veteran is in receipt 
of service connection, and offered an opinion that the 
Veteran's prostate cancer could be due in part to radiation 
exposure.  The Board finds that this opinion is competent, 
reasonably thorough, and based on a review of the evidence of 
record.  As such, it is impossible for the Board to conclude 
that reasonable minds cannot differ with regard to whether 
prostate cancer is related to the Veteran's service, in 
particular his radiation exposure.  As such, the Board finds 
that there was not CUE in the February 2004 RO rating 
decision.

The Board emphasizes that the issue here is not service 
connection for prostate cancer.  The issue is the severance 
of service connection for prostate cancer.  A Veteran need 
not show that his disability is entitled to service 
connection under any particular theory of entitlement.  Here, 
there is a competent, thorough, rationalized opinion 
suggesting that the Veteran's prostate cancer is due to his 
exposure to ionizing radiation in service.  Thus, the 
government has not met the burden of establishing that the 
grant is clearly and unmistakably erroneous. 

Furthermore, the RO granted SMC for anatomical loss of use of 
a creative organ based on the residuals of prostate cancer, 
which was found to be permanent and total in nature.  Since, 
as discussed above, the Board has restored service connection 
for prostate cancer, the Board finds that there is no CUE in 
the February 2004 grant of service connection for residuals 
of prostate cancer.  

Specifically, in a December 2005 letter, P. Desai, D.O., 
indicated that the Veteran had been under his care for 
prostate cancer.  He noted that the Veteran's treatment for 
prostate cancer had rendered him impotent and hypogonadal.  
He reported that the Veteran was hypogonadal prior to his 
prostate cancer treatment and that this had been attributed 
to radiation exposure in Nagasaki, where he had served in the 
Armed Forces.

The Board finds that this record is competent as to this 
issue.  Accordingly, the Board is compelled to conclude that 
there is no CUE in the February 2004 RO rating decision with 
regard to the award of SMC for anatomical loss of a creative 
organ.


ORDER

Restoration of service connection for prostate cancer is 
granted.

Restoration of SMC on account of loss of use of creative 
organ is granted.




____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


